DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed April 04, 2019.
Claims 1-23 are pending for examination.
Allowable Subject Matter
3.	Claims 1-23 are allowed.
4.	The following is an Examiner’s statement of reasons for allowance: 

	The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…wherein enabling a comparison of different machine-learning models comprises: specifying a first machine-learning model in a first branch of the directed acyclic graph, the first machine-learning model comprising at least one first optimizer node with a first set of related optimizer parameters; specifying a second machine-learning model in a second branch of the directed acyclic graph, the second machine-learning model comprising at least one second optimizer node with a second set of related optimizer parameters, different to the first optimizer node; generating source code for the first machine-learning model and the second machine-learning model out of the directed acyclic graph; and training the first machine-learning model and the second machine-learning model simultaneously, thereby enabling the comparison of different machine-earning models...” as
limitations recited in as such manners as in independent claim 1, or variants thereof, in all other independent claims.
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1-23 are in condition for allowance.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
6.	The prior art made of record and not relied upon (cited on 892 form) isconsidered pertinent to application disclosure. 
	Petit et al. (US 20210182674 A1) disclose system and method for automatically training a machine learning based model. 

	Gilpin et al. (US 20210165641 A1) disclose generating new code based on the behavior models includes using one or more machine learning techniques for code generation
based on the target language and environment.

	Bigaj et al. (US 10885332 B2) disclose data labeling for deep learning models.

	Koren et al. (US11010658 B2) disclose a recursive method and apparatus produce a deep convolution neural network (CNN). The method iteratively processes an input directed acyclic graph (DAG) representing an initial CNN, a set of nodes, a set of exogenous nodes, and a resolution based on the CNN.

	Baker et al. (US 20200364625 A1) disclose A system and method for controlling a nodal network.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192